Order                                                                                         Michigan Supreme Court
                                                                                                    Lansing, Michigan

  October 9, 2006                                                                                         Clifford W. Taylor,
                                                                                                                  Chief Justice

                                                                                                        Michael F. Cavanagh
                                                                                                        Elizabeth A. Weaver
                                                                                                               Marilyn Kelly
  132100                                                                                                  Maura D. Corrigan
                                                                                                        Robert P. Young, Jr.
                                                                                                        Stephen J. Markman,
                                                                                                                       Justices
  TROY TOD TROSTLE, #234647
           Plaintiff-Appellant,

  v                                                                  SC: 132100
                                                                     CoA: 272141
  CRAIG R. AVERY,
             Defendant-Appellee.
  ___________________________________

               On order of the Chief Justice, the motion for reconsideration of the order of
  September 9, 2006 is considered and it is DENIED because it does not appear the order
  was entered erroneously. Plaintiff-apppellant may pay the partial entry fee within 21
  days. Should he fail to pay, the Clerk is directed to close this file without further order of
  the Court.




                            I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                      foregoing is a true and complete copy of the order entered at the direction of the Court.
                            October 9, 2006                     _________________________________________
                                                                                Clerk